          Case 1:20-cv-01404-LJL Document 41 Filed 10/08/20 Page 1 of 2



 CLAUDIA A. COSTA
 CCOSTA@GRSM.COM




                                                                                  ATTORNEYS AT LAW
                                                                           1 BATTERY PARK PLAZA, 28TH FLOOR
                                                                                 NEW YORK, NY 10004
                                                                                PHONE: (212) 269-5500
                                                                                 FAX: (212) 269-5505
                                                                                  WWW.GRSM.COM



                                          October 7, 2020

VIA ECF
Honorable Lewis J. Liman, USDJ
United States District Court,
Southern District of New York
500 Pearl Street, Room 701
New York, New York 10007

                    Re: O’ Gorman v. Mercer Kitchen L.L.C. et al., No. 20-cv-01404
                                      Case No. 20-cv-01404___________________________

Dear Judge Liman:

                The undersigned represents the Defendant Mercer Hotel Corp. in the above
referenced matter. We are writing the Court in light of its Order of October 5, 2020 compelling
Defendant Mercer Hotel Corp. to provide responses to the Request for Production of Documents
served upon by Plaintiff.

        The Court decided Plaintiff's motion to compel within 1 1/2 business days of its filing. This
did not permit Mercer Hotel Corp. to bring to the Court’s attention what it has now filed as a
motion to dismiss for failure to exhaust administrative remedies. As set forth in the motion filed
today, Plaintiff filed allegations of violations of Title VII and Title II of the Civil Rights Act.
However, despite repeated requests for the Right to Sue Letter that Plaintiff alleges was issued,
Plaintiff has refused to provide same to the Defendant. Upon information and belief, no Right to
Sue Letter was issued with respect to Mercer Hotel Corp. because no allegations were filed before
the EEOC by Plaintiff against Mercer Corp. Hotel.

       Furthermore, Plaintiff did not provide the notice that is required before a Title II claim can
be asserted.

        Plaintiff was provided with a Rule 11 letter on October 1, 2020 given the failure to provide
a Right to Sue Letter or confirm if one was issued. In response thereto, rather than produce the
requested document to show that Plaintiff had indeed exhausted his administrative remedies,
Plaintiff filed a motion to compel.

       Unfortunately, the Court decided that motion in the day and a half before the Defendant
could respond and advise of the aforementioned.


                                                 1
           Case 1:20-cv-01404-LJL Document 41 Filed 10/08/20 Page 2 of 2


October 7, 2020
Page 2

         It is respectfully, requested that the Court address the pending motions to dismiss since it
goes to the very heart of this matter and whether the Plaintiff can proceed against this Defendant
at all. This all could have been avoided if Plaintiff would have provided the Right to Sue Letter it
specifically alleged it received. However, rather than doing that, the Plaintiff sought from this
Court an order to compel discovery against the Defendant against whom it may not have the ability
to even proceed.

        It is therefore, respectfully requested that the Court stay its October 5, 2020 order with
respect to the Mercer Hotel Corp., until such a time as at least the issue of failure to exhaust
administrative remedies or provide the requisite notice is resolved. These are simple issues which
only requires the Plaintiff to meet is burden and produce the Right to Sue Letter and Notice it gave
with respect to its claim under Title II of the Civil Rights Act.

        We thank the Court for its consideration.


                                                              Respectfully Submitted,

                                                              /s/ Claudia A. Costa

                                                              Claudia A. Costa, Esq.

CC: All counsel of record via ECF




The Court's October 5, 2020 Order is STAYED pending consideration
of Defendant's letter. Plaintiff may file a response by October 9, 2020
at 5:00 p.m.

SO ORDERED. 10/8/2020.
